—Appeal from a judgment of the Supreme Court (Dier, J.), entered May 10, 1990 in Warren County, upon a decision of the court in favor of plaintiff.
Plaintiff’s only contention on appeal is that, based on the evidence presented at the nonjury trial, Supreme Court’s award of $300 in damages for defendant’s breach of contract was inadequate. Supreme Court has failed to indicate the rationale and factual basis for its determination of damages (see, CPLR 4213 [b]), thereby precluding effective appellate review. Consequently, we must remit for a detailed finding as to how the court arrived at its calculation of damages (see, Woodruff v Castaldo, 110 AD2d 1040, 1041-1042; Novak & Co. v Facilities Dev. Corp., 109 AD2d 1013, 1014).
Mikoll, J. P., Yesawich Jr., Levine, Mercure and Crew III, JJ., concur. Ordered that the decision is withheld, and matter *896remitted to the Supreme Court for further proceedings not inconsistent with this court’s decision.